UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of April 2011 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. TABLE OF CONTENTS Signatures Press Release Unaudited Interim Consolidated Balance Sheet Unaudited Interim Consolidated Statements of Earnings Unaudited Interim Consolidated Statements of Comprehensive Income and Accumulated Other Comprehensive Income Unaudited Interim Consolidated Statements of Retained Earnings and Contributed Surplus Unaudited Interim Consolidated Statements of Cash Flows Notes to Unaudited Interim Consolidated Financial Statements Management’s Discussion and Analysis of Financial Condition and Results of Operations Table of Contents On March 31, 2011, EXFO Inc., a Canadian corporation, reported its results of operations for the second fiscal quarter ended February28,2011. This report on Form 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the second fiscal quarter of the 2011 fiscal year.This press release and information relating to EXFO’s financial condition and results of operations for the second fiscal quarter of the 2011 fiscal year are hereby incorporated as a document by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July 30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 54 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By: /s/ Germain Lamonde Name:Germain Lamonde Title:President and Chief Executive Officer Date: April 5, 2011 Page 2 of 54 Table of Contents EXFO Reports Sales Growth for a Sixth Consecutive Quarter § Sales increase 50.2%year-over-year to US$72.0 million, 5th straight quarter of record sales § EBITDA* reaches US$8.4 million (11.6% of sales) despite FX loss of US$2.4 million § Cash position increases US$41.8 million year-to-date to US$73.6 million QUEBEC CITY, CANADA, March 31, 2011 — EXFO Inc. (NASDAQ: EXFO; TSX: EXF) reported today sales growth for a sixth consecutive quarter, including five straight reporting periods of record sales. Sales increased 50.2% to US$72.0 million in the second quarter of fiscal 2011 ended February 28, 2011, from US$48.0 million in the second quarter of 2010 and 9.7% from US$65.7 million in the first quarter of 2011. Organic sales growth, excluding the NetHawk acquisition and divested Life Sciences and Industrial Division, improved 40.0% year-over-year and 13.2% sequentially. Net bookings increased 11.5% to US$57.6 million in the second quarter of fiscal 2011 from US$51.6 million in the same period last year and decreased 35.9% from US$89.8 million in the seasonally high first quarter of 2011. The company’s book-to-bill ratio was 0.80 in the second quarter of 2011 and 1.07 at the mid-point of fiscal 2011. Gross margin reached 61.4% of sales in the second quarter of fiscal 2011 compared to 60.8% in the second quarter of2010 and 62.2% in the first quarter of 2011. At the mid-point of the fiscal 2011, gross margin amounted to 61.8% of sales compared to 62.8% in the same period in 2010. GAAP net earnings in the second quarter of fiscal 2011 totaled US$1.7 million, or US$0.03 per diluted share, compared to US$1.2million, or US$0.02 per diluted share, in the same period last year and US$14.1 million, or US$0.23 per diluted share, in the first quarter of 2011. It should be noted that in the first quarter of 2011 EXFO recorded an after-tax gain of US$13.1 million, or US$0.21 per diluted share, from the disposal of discontinued operations (Life Sciences and Industrial Division). GAAP net earnings in the second quarter of 2011 included US$2.4million in amortization of intangible assets and US$0.6 million in stock-based compensation costs. The former item resulted in an income tax recovery of US$0.2 million. The company also reported a foreign exchange loss of US$2.4 million in the second quarter of 2011. EXFO increased its cash and short-term investments to US$73.6 million at the end of the second quarter of 2011 from US$50.6million in the previous quarter mainly due to US$20.7 million in cash flows from operations. “Overall, I am satisfied with our financial performance in the first half of fiscal 2011 based on year-over-year sales growth of 56.0%, or 43.2% organically, bookings increase of 49.8% for a book-to-bill ratio of 1.07, EBITDA* of US$16.5 million despite US$3.5 million in foreign exchange losses, and an increase in our cash position of more than US$40 million to provide us with flexibility,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “As expected, second-quarter bookings were down sequentially due to seasonality and significant year-end money received in the first quarter. Nonetheless, our backlog is now at a more manageable level in our typically strong third quarter. I remain confident that the trends toward explosive bandwidth demand and IP network convergence compel fixed and mobile operators to accelerate their strategic investments in wireless backhaul, 3G/4G, FTTH and VDSL deployments as well as 40G and 100G network upgrades.” Page 3 of 54 Table of Contents Selected Financial Information (In thousands of US dollars) Q2 2011 Q1 2011 Q2 2010 Sales: Continuing operations (formerly the Telecom Division) $ $ $ Discontinued operations (formerly the Life Sciences & Industrial Division − Total $ $ $ Gross margin: Continuing operations $ $ $ % % % Discontinued operations $
